Case 1:20-cv-01105-RM Document 25 Filed 06/25/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 20-v-1105-RM

TODD SHELDON,

        Plaintiff,

v.

JEFFERSON COUNTY,

      Defendant.
______________________________________________________________________________

                 ORDER OF DISMISSAL WITHOUT PREJUDICE
______________________________________________________________________________

        This matter is before the Court upon consideration of the record and Plaintiff’s numerous

failures. Plaintiff, a pretrial detainee, filed this action pursuant to 42 U.S.C. § 1983 based on

covid-19. As relief, Plaintiff sought immediate release and “maximum compensation.” Since

Plaintiff filed this action, to date, nine (9) mailings to Plaintiff have been returned to the court as

undeliverable. On April 30, 2020, after two mailings were returned to the court as undeliverable,

the Court ordered Plaintiff to provide his current mailing address on or before May 13, 2020.

(ECF No. 14.) Despite this order, Plaintiff failed to do so.

        Thereafter, Defendant filed its motion to dismiss, raising five bases for dismissal of

Plaintiff’s complaint. (ECF No. 21.) Among the bases is the assertion that Plaintiff’s request for

injunctive relief is moot because on April 23, 2020, Plaintiff posted bond and is no longer in jail.

The Court directed Plaintiff to respond to the motion to dismiss by June 4, 2020. (ECF No. 22.)

Despite that order, Plaintiff failed to do so.
Case 1:20-cv-01105-RM Document 25 Filed 06/25/20 USDC Colorado Page 2 of 2




        On June 5, 2020, the Court issued an Order to Show Cause (ECF No. 23) as to why this

case should not be dismissed without prejudice because (1) Plaintiff ignored two deadlines in

violation of the Court’s Orders and in violation of the Local Rules of this District and (2)

Plaintiff’s inactions support a finding of a failure to prosecute. Plaintiff was ordered to respond to

the Order to Show Cause on or before June 19, 2020. The Order to Show Cause has been returned

to the court as undeliverable and, not surprisingly, Plaintiff fails to respond to that order.

        Pursuant to D.C.COLO.LCivR 41.1:

        A judicial officer may issue an order to show cause why a case should not be
        dismissed for failure to prosecute or failure to comply with these rules, the Federal
        Rules of Civil Procedure, or a court order. If good cause is not shown, a district
        judge … may enter an order of dismissal with or without prejudice.

In this case, Plaintiff fails to respond to the Order to Show Cause and, accordingly, fails to show

good cause why this case should not be dismissed. It is therefore

        ORDERED that the Order to Show Cause (ECF No. 23) is made ABSOLUTE; and it is

        FURTHER ORDERED that this action is dismissed without prejudice for failure to

prosecute, to comply with the Local Rules of this District, and to comply with this Court’s Orders

of April 30, 2020, May 14, 2020, and June 5, 2020, and that the Clerk shall close this case.

        DATED this 25th day of June, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   2
